The undersigned respectfully dissents from the Opinion and Award of the majority in this matter. In particular, I believe that the majority errs in awarding plaintiff a minimum of five days of pool or aqua therapy per week and in requiring defendants to pay for maintenance of plaintiff's private pool.
Defendants should not be required to pay for plaintiff's aqua therapy for a minimum of five days per week. At the very most, plaintiff should be awarded aqua therapy a maximum of five days per week, with the proper amount to be determined by plaintiff's treating physician.
I adamantly oppose the award which is essentially for upkeep of plaintiff's private pool. The Workers' Compensation Act was certainly not intended to pay for private pool facilities for plaintiffs. The upkeep of plaintiff's private pool certainly does not meet the definition of medical compensation which this body may award.
Accordingly, I dissent.
This the ___ day of February, 2007.
  S/_____________________________ BUCK LATTIMORE CHAIRMAN